                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

GRANT C. LITTLE and MARTHA LITTLE,

        Plaintiffs,
                                                            Case No. l 8-cv-166-jdp
   V.


BNSF RAILWAY COMPANY and
PROFESSIONAL TRANSPORTATION, INC.,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered as follows:

   1) in favor of plaintiff Grant C. Little against defendants BNSF Railway

        Company and Professional Transportation, Inc. awarding compensatory

        damages in the amount of $726,000.00.

   2) in favor of defendant Professional Transportation, Inc. against plaintiff Martha

        Little dismissing her claim.

Approved as to form this       //TY-day of July, 2019.



James~on
District Judge



                                                                I   I
Peter Oppeneer                                           Date
Clerk of Court
